

116 S417 IS: Changing the Culture of the FDA Act
U.S. Senate
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 417IN THE SENATE OF THE UNITED STATESFebruary 7, 2019Mr. Manchin introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo direct the Secretary of Health and Human Services to amend the mission statement of the Food and
			 Drug Administration.
	
 1.Short titleThis Act may be cited as the Changing the Culture of the FDA Act.
 2.Mission Statement of the Food and Drug AdministrationThe Secretary of Health and Human Services, acting through the Commissioner of Food and Drugs, shall amend the mission statement of the Food and Drug Administration to include the following statement: The FDA is also responsible for protecting the public health by strongly considering the danger of addiction and overdose death associated with prescription opioid medications when approving these medications and when regulating the manufacturing, marketing, and distribution of opioid medications..